DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (US 2006/0211231).
Regarding claim 1, Asano discloses, in FIG. 3 and in related text, a method of manufacturing an integrated circuit (IC) device, the method comprising: 

forming a plurality of second word lines (11) at the substrate in a separate, second region (PCRAM array area) of the substrate; 
forming a plurality of capacitors (34a, 33a, 36) on the plurality of first word lines in the first region; 
forming a plurality of source lines (40) on the plurality of second word lines in the second region; 
forming an insulation layer (38, 41) covering the plurality of capacitors in the first region and the plurality of source lines in the second region; and 
forming a variable resistance structure (34b, 39, 40) at a location spaced apart from an upper surface of the substrate by a first vertical distance, in the second region (see Asano, [0050], [0054]-[0055], [0058], [0073], [0077], [0080], [0082]-[0083], [0092]).
Regarding claim 2, Asano discloses wherein the plurality of first word lines (11) and the plurality of second word lines (11) are formed simultaneously (see Asano, [0055]).
Regarding claim 3, Asano discloses forming a first multi-layered wiring structure (43) on the insulation layer (41, 38) in the first region; and forming a second multi-layered wiring structure (43) on the insulation layer in the second region, wherein at least a portion (43) of the first multi-layered wiring structure and at least a portion of the second multi-layered wiring structure are formed simultaneously (see Asano, FIG. 14, [0084]).
Regarding claim 4, Asano discloses wherein the forming the variable resistance structure (34b, 39, 40) is performed prior to the forming of the first multi-layered wiring structure (43) and prior to the forming of the second multi-layered wiring structure (43) (see Asano, FIG. 14, [0083]-[0084]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of records, individually or in combination, do not disclose nor teach “wherein the forming the variable resistance structure is performed concurrently with forming the second multi-layered wiring structure” in combination with other limitations as recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811